Citation Nr: 9914714	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The appellant served in the Kentucky Army National Guard from 
February 1970 to January 1977.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim for 
entitlement to a compensable evaluation for his bilateral 
hearing loss.  The appellant filed a timely appeal, and the 
claim has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  


REMAND

A preliminary review of the record discloses that the veteran 
was afforded a VA examination in November 1997 in connection 
with his claim for an increase evaluation for his bilateral 
hearing loss.  Subsequent to that examination the veteran 
submitted in support of his claim a VA audiological 
examination performed in July 1998.  With respect to this 
examination the Board notes that it does not appear that it 
can be utilized in evaluating the severity of the veteran's 
hearing loss because the examination does not appear to have 
included findings pertaining to the veteran's hearing at 3000 
Hertz for his left ear.  In any event the examiner commented 
that there had been no change in the right ear since the 
November 1997 examination and that there was a significant 
change in left ear hearing since the November 1997 
examination.  Under these circumstances the Board if of the 
opinion that the veteran should be afforded an additional 
audiological examination.

The Board would further note that the Rating Schedule 
pertaining to hearing loss is being amended and the 
regulatory amendments will be effective on June 10, 1999.  
See Fed. Reg. 25202-25210 (1999).  Since it is likely that 
this case will still be at the RO at the time those 
regulations become effective, the veteran will be entitled to 
consideration of his claim under those revised regulation and 
to have the regulation most favorable to him applied as of 
the date the regulatory changes become effective.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Rhoean v. West, 
12 Vet. App. 55 (1998).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiological examination to ascertain the 
severity and manifestation of his 
bilateral hearing loss.  Any and all 
evaluations, studies and tests deemed 
necessary should be accomplished.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should readjudication the 
veteran's claim for an increased 
evaluation for his bilateral hearing loss 
under the regulations for evaluating 
hearing loss in effect prior to and after 
June 10, 1999.  See Fed. Reg. 25202-25210 
(1999).  As of June 10, 1999 the RO 
should determine whether the old or new 
regulations are more favorable to the 
veteran and apply those regulations as of 
that date.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veteran Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




